
	
		I
		111th CONGRESS
		1st Session
		H. R. 1610
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to limit the annual percentage rate of interest that may be charged by
		  recipients of financial assistance under such Act with respect to consumer
		  credit card accounts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Interest Rate Equity
			 Act or the IRE
			 Act.
		2.Ceiling on
			 consumer credit card interest rates imposed by TARP recipients
			(a)In
			 generalSection 113 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5223) is amended by
			 adding at the end the following new subsection:
				
					(e)Ceiling on
				consumer credit card rates
						(1)In
				generalIn the case of any
				financial institution which receives financial assistance under this title and
				extends credit to any consumer through a credit card account under an open end
				consumer credit plan, the annual percentage rate applicable to any outstanding
				balance on any such account while any such assistance is outstanding may not
				exceed 18 percent.
						(2)DefinitionsFor
				purposes of this subsection, the terms consumer,
				credit, credit card, and open end credit
				plan have the same meanings as in section 103 of the Truth in Lending
				Act and the term annual percentage rate means the annual
				percentage as determined in accordance with section 107 of such
				Act.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 finance charge imposed after the end of the 30-day period beginning on the date
			 of the enactment of this Act on any amount outstanding after the end of such
			 period under a credit card account under an open end consumer credit
			 plan.
			
